DETAILED ACTION

Application Status
	Claims 13-32 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/09/2020 and 03/20/2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “several openings” of claim 22, 23, 30, 31, and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack antecedent basis in their respective claims:
“the same material” in claim 19
“the longitudinal direction” and “the arm” in claim 20
“the limbs” and “the suspension arm” in claim 21
“the longitudinal direction” and “the arm” in claim 22
“the openings” and “the second fastening sections” in claim 23
“the flap” in claim 24
“the longitudinal direction” and “the arm” in claim 30
“the longitudinal direction” and “the arm” in claim 31
Note, the recitation, “at least a first fastening section” does not provide proper antecedent basis for “the second fastening sections” in claim 23, because it is unclear if the “second fastening sections” are duplicates of the first fastening section or different features entirely. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 22, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aburame (JP2017087872A).
With respect to claims 13 and 16, Aburame discloses: a covering element (40, Fig. 4) for a chassis element (20/50) of a motor vehicle, comprising: a covering surface (surface of 40 illustrated in Fig. 4), which covers at least a part of the chassis element, and at least a first fastening section (portion of 53 extending below covering surface, see Fig. 3) which extends from the surface of the covering element to the chassis element and has at least one receptacle (through hole for bolt 54) for fasteners (54) wherein the covering element has at least one opening (53 at covering surface, see Fig. 4) by which the first fastening section is accessible, wherein the opening has a rectangular shape.  
With respect to claims 22 and 32, Aburame discloses: several openings (53/53, Fig. 4) with assigned first fastening sections and/or second fastening sections extend over the longitudinal direction of the arm (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 23-24, and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Aburame in view of Matsumoto (JP H07215031 A).
With respect to claims 17-19, 24, and 29, Aburame discloses all of the features as set forth above but silent in teaching: the opening can be closed by a flap, wherein the flap is configured as an integral component of the covering element, wherein the flap is integrated in the covering element by a film hinge made of the same material, and wherein the flap, fastening section(s) and covering element are configured as an integral pressed part. 
Matsumoto discloses a similar covering element (4, Fig. 4), wherein portions of the covering element are protected from debris (see paragraph [0013]) by a flap (28A/B), wherein the flap is configured as an integral component of the covering element, wherein the flap is integrated in the covering element by a film hinge made of the same material (hinge illustrated, not numbered, see 28A/B, Fig. 4), and wherein the covering element, the flap and the fastening sections (15) are configured as an integral pressed part. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to protect the fasteners disclosed by Aburame with a flap as disclosed by Matsumoto to arrive at the claimed invention and to reduce wear on the fasteners. As disclosed by Matsumoto, the flaps serve to prevent the ingress of debris into portions of the cover (see paragraph [0013]). Since the presence of dirt and debris can increase the rate of wear between two parts in contact, such as the fasteners and cover disclosed by Aburame, a person of ordinary skill in the art would have been motivated to apply the flaps disclosed by Matsumoto to the openings disclosed by Aburame in order to reduce wear of the fasteners by preventing dirt and debris from coming in contact with them. 
With respect to claim 23, Aburame discloses all of the features as set forth above but is silent in teaching: the length of the opening or the length of the openings and the length of the first fastening section or the length of the first and the second fastening sections is variable. However, the lengths disclosed in the instant application appear to only be variable during the manufacturing process. In other words, different covers can be made with different lengths but in a complete cover, the lengths appear to be fixed. Accordingly, Aburame could be modified by a person of ordinary skill in the art before the time of filing to arrive at the claimed invention through changes in size/proportion (see MPEP 2144.04 A.). 

Allowable Subject Matter
Claims 20-21, and 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 recites, “The covering element according to claim 13, wherein the covering element has a second fastening section that is accessible by the opening”.
Regarding claim 14, the closest prior art of record is Aburame (JP2017087872A) wherein all of the limitations of claim 13 are disclosed. Aburame however does not disclose multiple fastening sections accessible via a single opening. Instead, Aburame discloses a single opening for each individual fastening section. Suggestions to modify Aburame to meet the limitation of claim 14 were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses covers for chassis elements of motor vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616